AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

MARLIN R. TAYLOR,

Plaintiff,
JUDGMENT IN A CIVIL CASE

Vv. CASE NUMBER: 9:19-cv-86
SHARON LEWIS, et al.,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

ZW Decision by Court.This action came before the Court. The issues have been considered and a decision has been

wy ‘ /
Approved by: Z

rendered.

IT IS ORDERED AND ADJUDGED
that in accordance with this Court's December 20, 2019 Order adopting the Report and

Recommendation of the U.S. Magistrate Judge, Plaintiff's Complaint is DISMISSED WITHOUT

PREJUDICE. This action stands closed.

 

December 23, 2019 Scott L. Po {

 

Date

GAS Rev 10/1/03

 

 
